Citation Nr: 0400514	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a fractured nose.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for right-side hearing loss.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for left-side hearing loss.

4.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for major depression.

5.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for degenerative joint disease of the right knee.


6.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for degenerative joint disease of the left knee.

7.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a right ankle disorder.

8.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for a left ankle disorder.

9.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for degenerative joint disease of the right hip.

10.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for degenerative joint disease of the left hip.

11.  Entitlement to service connection for sinusitis.

12.  Entitlement to service connection for neck pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1971 
and from November 1971 to November 1975.

This appeal is from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The issues above styled as 
claims for right and left hearing loss, knee, hip and ankle, 
the RO had styled as claims for bilateral hearing loss, 
knees, hips, and ankles.  The veteran contends each of these 
results from acoustic trauma or other injury, not from any 
systemic disease.  Entitlement to compensation for disability 
in each part must be established independently.  

In July 1997 the RO denied service connection for hearing 
loss in both ears, depression, both knees, both ankles, and 
the lumbar spine and both hips with sciatica.  The veteran 
filed a notice of disagreement (NOD), but after the RO issued 
a statement of the case (SOC) in August 1997, the veteran did 
not perfect the appeal.  He filed a statement in February 
2001 that he characterized as a notice of disagreement with 
the prior denials.  The RO reminded him in an April 1997 
letter of the prior denials and informed him that he must 
submit new and material evidence to reopen the claims.  
Notwithstanding this notice, the RO adjudicated these claims 
de novo in June 2001, without considering the finality of the 
prior decision, and issued an SOC in April 2002 that was 
silent about the prior denials both as to the laws and 
regulations applicable to the claims and as to the reasons 
and bases for the instant denials.

The answer to the question whether the claim may be reopened 
determines the Board's jurisdiction to make de novo review of 
the merits of these claims.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence is 
not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  The issues are restated to show their actual 
legal posture.

The veteran's February 2001 statement raised a claim for 
service connection for degenerative joint disease of the 
lumbar spine and hips with sciatica, which the RO denied in 
June 2001.  The April 2002 statement of the case in the 
instant appeal summarized the denial of service connection 
for lumbar spine and bilateral hip degenerative disease with 
sciatica.  The RO granted service connection for lumbar spine 
degenerative joint and disc disease in May 2002.  The rating 
did not explicitly mention the hips or the sciatica elements 
of the claim as previously styled.  The RO rated the lumbar 
spine disability according to the criteria for intervertebral 
disc syndrome in effect in May 2002.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001); see also 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (revision of diagnostic codes and criteria 
for the spine)(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).  Whereas neurologic symptoms 
are characteristic of intervertebral disc syndrome, the Board 
deems the sciatica element of the claim on appeal to be 
granted.  Whereas the RO did not include degenerative disease 
of the hips in the May 2002 award, the Board deems the issue 
of entitlement to service connection for degenerative disease 
of the hips to be pending on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you and your 
representative if further action is required on your part.


REMAND

The veteran had a VA examination for compensation purposes in 
November 2001.  The examiner noted that the veteran was on 
Social Security and disability.  Case law well establishes 
that once on notice of Social Security Administration records 
pertinent to the veteran's disability status, VA must obtain 
them.  See Baker v. West, 11, Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Whereas the 
contents of medical or administrative SSA records cannot be 
known until obtained, it can safely be assumed that failure 
to obtain SSA records will require remand of all issues in an 
appeal, as is the case here.

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, VAOPGCPREC 7-2003, 
except as specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Regarding the claims that the veteran seeks to reopen, VA has 
a duty to notify the him of information and evidence 
necessary to substantiate his claim, and of which information 
and evidence, if any, he must provide, and which information 
and evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  However, the duty to assist in obtaining 
evidence necessary to substantiate a claim does not apply to 
applications filed before August 29, 2001, to reopen a 
previously disallowed claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  Under the law in effect at the time of the veteran's 
February 2001 application to reopen previously denied claims, 
VA had no duty to assist him to develop evidence in support 
of his claim until the previously disallowed claim was 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218 (1999).  
However, then, as now, VA had a duty to inform him if the 
evidence necessary to substantiate his claim.  See Graves v. 
Brown, 8 Vet. App. 522, 525 (1996) (applying 38 U.S.C.A. 
§ 5103(a) (West 1991) to applications to reopen previously 
denied claims).

Independent of the VCAA, VA has constructive notice of VA 
medical records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
In this case, that includes the x-ray studies of the hips 
noted in the April 1997 VA examination report as planned.  
The x-ray report is not of record.

The veteran had a VA examination in April 2001 in which the 
examiner diagnosed nasal drainage unrelated to nasal 
fracture, but he did not opine whether the hypoplastic 
frontal sinusitis that he diagnosed is related to the nasal 
fracture or otherwise related to service.  Such a nexus 
opinion is necessary in this case.  38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  Any notice given the veteran pursuant 
to 38 C.F.R. § 3.159(b) pertaining to the 
claims subject to prior final decisions 
must inform the veteran that VA has no 
duty to assist him to obtain new and 
material evidence and that VA's duty to 
assist him to obtain evidence to 
substantiate his claim arises only after 
new and material evidence has been 
presented or secured.  See See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) 
(applicability dates of certain duty to 
assist subparts of 38 C.F.R. § 3.159(c)).

3.  Obtain the April 1997 report of VA x-
ray studies of the veteran's hips from 
Fayetteville VAMC or a statement from the 
medical center that the studies were not 
done as planned or for other reason 
cannot be produced.

4.  Return the April 2001 report of nasal 
examination to the examiner for an 
addendum reconciling the negative sinus 
x-ray findings with the diagnosis of 
hypoplastic frontal sinusitis and 
providing a nexus opinion on the 
relationship, if any, between the 
diagnosed sinusitis, if the diagnosis is 
maintained, and the veteran's military 
service.  Provide the examiner with the 
claims file for review to respond to this 
remand instruction.  In the addendum, the 
examiner shall provide an opinion to the 
following question:  Is it more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that sinusitis had 
its onset during service or was 
subsequently caused or aggravated by the 
service-connected nasal fracture.

?	If the addendum cannot be provided 
without reexamination, schedule an 
examination to obtain a report 
responsive to the above concerns.  
Provide the examiner with the claims 
file for review to respond to this 
remand instruction

5.  Readjudicate the claims at issue.  
The claims for service connection for 
right and left-sided hearing loss, major 
depression, degenerative joint disease of 
the right and left hip, of the right and 
left knee, and conditions of the right 
and left ankle must be adjudicated as 
subject to the finality of the July 1997 
rating decision.  If any part of the 
appellant's claim remains denied, provide 
the appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


